Citation Nr: 1032688	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial compensable evaluation for scar, 
residuals of a right inguinal hernia repair.  

2.  Entitlement to an effective date earlier than October 6, 
2000, for the award of service connection for low back disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to March 1958.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO).

The issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for a left varicocele has been raised by the 
record, see December 2009 "Description of the Problem, 
the Veteran submitted to his Congressman, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of (1) entitlement to an effective date earlier than 
October 6, 2000, for the award of service connection for low back 
disorder and (2) entitlement to an initial evaluation in excess 
of 10 percent for low back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Scar, residuals of a right inguinal hernia repair, is not 
manifested by a scar which is poorly nourished with repeated 
ulceration, is tender or painful on objective demonstration, 
limits the part affected, or is unstable.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for scar, 
residuals of a right inguinal hernia repair have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.31, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  As service connection for scar, residuals 
of a right inguinal hernia repair was granted in the rating 
decision on appeal, and an initial rating and effective date have 
been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

VA has fulfilled its duty to assist the Veteran.  VA received 
private medical records from the Veteran.  VA also provided the 
Veteran with an examination in June 2006.  Additionally, the 
Veteran was provided with a hearing before the Board in July 
2007.  The Veteran has not identified any other relevant records 
that need to be obtained, to include VA treatment records.

The Board remanded this claim in September 2007 and again in 
December 2009 so that the RO could address the effective date for 
the award of service connection for scar, residuals of a right 
inguinal hernia repair, as there was a discrepancy in the record 
as to the effective date assigned.  The RO clarified that the 
effective date is October 10, 2000, in an April 2010 rating 
decision.  Thus, the Board finds that its September 2007 and 
December 2009 remands have had substantial compliance.  

In a September 2009 letter, the Veteran's representative stated 
that he had been requested by the Veteran to ask that a surgeon 
examine the Veteran as opposed to a general practitioner.  It is 
unclear whether this request related to the Veteran's claim for 
entitlement to service connection for a low back disorder or 
entitlement to an initial compensable evaluation for the scar, 
residuals of a right inguinal hernia repair.  To the extent that 
the representative was stating that the Veteran needed to be 
examined by a surgeon in connection with the scar, residuals of a 
right inguinal hernia repair, the Board denies the request.  The 
June 2006 VA examination report shows detailed clinical findings 
pertaining to the residual scar and that such examination report 
was entirely adequate.  There has been no allegation of a 
worsening of the symptoms associated with the scar to warrant a 
more recent examination.  As discussed below, the Veteran has not 
reported any residual symptoms associated with the hernia scar,  
Rather, the Veteran's complaints involve his left testicle, which 
is not relevant to the current appeal. 

Following the last supplemental statement of the case, issued in 
June 2010, the Veteran indicated he had more information he 
wanted to submit in support of his appeal.  He submitted 
additional records in July 2010.  The Board has thoroughly 
reviewed the records, which are either duplicative of evidence he 
has previously submitted or are not relevant to the issue being 
decided herein.  Thus, the Board may proceed with deciding the 
issue on appeal without having to remand the claim to allow the 
agency of original jurisdiction to review the evidence.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  



Analysis

For background purposes, the Veteran entered service with a right 
inguinal hernia.  See May 1956 Report of Medical Examination.  In 
January 1957, the hernia was repaired.  On the separation 
examination, a right inguinal scar was noted.  

In the November 2004 rating decision on appeal, the RO awarded 
service connection for scar, residuals of a right inguinal hernia 
repair and assigned a noncompensable evaluation.  The Veteran 
asserts he warrants a higher evaluation.
Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4 (2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that the Francisco rule does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The service-connected scar, residuals of a right inguinal hernia 
repair, is evaluated under Diagnostic Code 7804.

The criteria for rating skin diseases (which includes scars) were 
amended in August 2002, which is during the appeal period.  The 
Board will apply the former criteria during the entire appeal 
period.  It will apply the amended criteria as of August 2002.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the former criteria, a 10 percent evaluation was warranted 
for a superficial scar which was poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803(2002).  A 10 
percent evaluation was also warranted for a superficial scar 
which was tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  A scar could also be 
rated based on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

Under the current criteria, a 10 percent evaluation is warranted 
for superficial unstable scars.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) 
(2009).  A 10 percent evaluation is warranted for superficial 
scars which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2009).  Finally, a scar may be rated based 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2009).

In every instance where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation shall be 
assigned when the requirements for a compensable evaluation are 
not met.  38 C.F.R. § 4.31 (2009).

At the July 2007 Board hearing, the Veteran's representative 
asked the Veteran if he had used a truss after the in-service 
hernia repair.  The Veteran stated he had.  The Veteran's wife 
stated that prior to the Veteran entering service, he had no 
problems with his health including the hernia.  She stated that 
once the Veteran underwent the hernia repair, she "found out 
everything."  She stated that when the Veteran came home after 
having the testicle operation, his left testicle hung lower.  She 
described lesions on the testicle.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for scar, residuals of a right 
inguinal hernia repair.  The reasons follow.

Initially, the Board notes that there is minimal evidence 
relating to the residual scar, which includes the Veteran's own 
statements and testimony.  The Veteran's complaints seem to be 
related to the fact that the RO continues to deny service 
connection for a left varicocele, as opposed to symptoms 
associated with the residual scar from the in-service hernia 
repair.  For example, in reading through his submissions and his 
hearing testimony, the Veteran is most concerned with the 
varicocele on his left testicle and the discomfort he experiences 
from it as opposed to symptoms relating to the scar from the 
hernia repair.  In the April 2006 statement from the Veteran's 
wife, she stated there was nothing wrong with the Veteran's 
testicles until after the surgery.  She described seeing pimples 
on his testicles.  In the October 2009 statement from the 
Veteran's former co-worker, he stated he witnessed the Veteran 
putting ice on his testicle.  All of these statements and 
testimony from the Veteran and his wife point to issues involving 
the Veteran's testicle-not the residual scar from the in-service 
hernia repair.  Thus, their statements and the Veteran's and his 
wife's testimony do not assist in establishing that the service-
connected scar, residuals of a right inguinal hernia repair 
warrants a compensable evaluation.

This finding is supported by the medical evidence as well.  For 
example, in the March 2006 private opinion, the examiner noted 
that the Veteran had a right hernia repaired while in service.  
She made no finding regarding the residual scar, to include 
reporting complaints by the Veteran that involve the scar.  In 
the June 2006 VA examination report, the examiner stated, "The 
[V]eteran has no complaints of symptoms in regard[] to his right 
inguinal scar."  The examiner also stated that the scar measured 
10 centimeters by 0.25 centimeters.  He described the scar as 
nontender with no adherence, smooth texture, no ulceration or 
breakdown of the skin, no elevation or depression of the scar, no 
underlying tissue loss, no inflammation, no edema, and having 
mild keloid formation.  The examiner also stated the scar caused 
no disfigurement and did not limit function.  All of these 
clinical findings establish that the Veteran's residual scar from 
the right hernia repair does not warrant a compensable evaluation 
under the former or the amended criteria, as none of the symptoms 
which establish the basis for the award of a 10 percent 
evaluation are not met.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002 & 2009). 

At the July 2007 hearing, the Veteran did not discuss the 
residual scar.  He discussed having to wear a truss after the 
surgery.  See Hearing Transcript on page 19.  Neither the Veteran 
nor his wife stated that the Veteran had any residual symptoms as 
a result of the scar.

Thus, neither the medical nor the lay evidence establish a basis 
to award a 10 percent evaluation for scar, residuals of a right 
inguinal hernia repair whether the Board applies the former or 
the amended criteria during the appeal period.

For the above reasons, the Board concludes the preponderance of 
the evidence is against an initial compensable evaluation for 
scar, residuals of a right inguinal hernia repair.  As such, 
entitlement to an initial compensable evaluation is denied.  In 
view of the denial of entitlement to an increased evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.  Lastly, the 
benefit-of-the-doubt rule is not for application.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an initial compensable evaluation for scar, 
residuals of a right inguinal hernia repair is denied.


REMAND

In the December 2009 decision, the Board awarded service 
connection for a low back disorder.  In a March 2010 rating 
decision, the RO effectuated the Board's grant and assigned a 
10 percent evaluation, effective August 19, 2004.  In April 2010, 
the RO determined that clear and unmistakable error had occurred 
in assigning an effective date of August 19, 2004, and assigned 
an effective date of October 6, 2000.  Between the March 2010 and 
April 2010 rating decisions (the April 2010 rating decision was 
not sent to the Veteran until July 15, 2010), the Veteran 
submitted a notice of disagreement as to the effective date 
assigned to the low back disorder.  He indicated he disagreed 
with the effective date assigned, as he first filed his claim in 
April 1958.  See statement from Veteran, dated July 7, 2010.  
While the RO granted an earlier effective date in the April 2010 
rating decision, it would not satisfy the Veteran's notice of 
disagreement, as he made it clear that he wanted an effective 
date going back to 1958.  Thus, a statement of the case must be 
issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a separate statement from the Veteran, also dated July 7, 
2010, the Veteran indicated he disagreed with the 10 percent 
evaluation assigned for the low back disability.  Thus, a 
statement of the case must be issued for this claim as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Issue a Statement of the Case on the issues of 
entitlement to an effective date earlier than 
October , 2000, for the award of service 
connection for low back disorder and entitlement 
to an initial evaluation in excess of 10 percent 
for low back disorder.  If, and only if, the 
appellant completes his appeal by filing a 
timely substantive appeal on the aforementioned 
issues should these claims be returned to the 
Board.  38 U.S.C.A. § 7104 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


